        Case 1:20-mj-00112-RMM Document 1-1 Filed 06/16/20 Page 1 of 3




                                  STATEMENT OF FACTS

        On April 10, 2020, the government sought and obtained a complaint charging Jonathan
Acosta (“Acosta” or “defendant”), with two counts in Case No. 1:20-mj-00060: (1) entering or
remaining in a restricted area or grounds, in violation of 18 U.S.C. § 1752(a)(1); and (2) entering
restricted public property, in violation of 22 D.C. Code § 3302(b).

        At the defendant’s competency hearing before Magistrate Judge Deborah A. Robinson on
May 18, 2020, Magistrate Judge Robinson denied the government’s request to continue to hold
the defendant pending trial. The government then orally requested that defendant be released with
conditions, specifically a stay away order from the White House. Judge Robinson granted that
request and the defendant’s conditions were set forth in an Order Setting Conditions of Release
(Case No. 1:20-mj-0060, ECF #9), and included the following conditions, among others:

   •   Report to Pretrial Services (202) 442-1000 as directed;
   •   Surrender any passport to Pretrial Services Agency;
   •   Stay away from the White House and ground immediately surrounding the White House
       (with a map attached to the order);
   •   Get medical or psychiatric treatment as directed by Miriam’s Kitchen and PSA;
   •   Sign all Releases of Information with Mental Health Provider to allow PSA to obtain
       compliance information;

Id. at 1-2. The defendant was also verbally advised of his release condition by Magistrate Judge
Robinson from the bench. With regards to the stay away conditions, Magistrate Judge Robinson
specifically advised the defendant that he needed to stay away from an area around the White
House for as long as the case was pending and that he would receive a map showing him the area
to stay away from.

       As required by his release conditions, defendant reported to Miriam’s Kitchen on
May 19, 2020, where W-1, an employee at Miriam’s Kitchen reviewed the release paperwork,
including the stay away order and the map defining the area of the stay away order. W-1 printed
out a copy of the map for the defendant. W-1 told a Special Agent at the United States Secret
Service (“Secret Service”) that the defendant seemed to understand the stay away order when they
reviewed the paperwork.

       The defendant’s stay away map defines the stay away area as the area bounded by and
including I Street, N.W.; 14th Street, N.W.; Constitution Avenue, N.W.; and 18th Street, N.W. The
White House stay order was still in effect on June 15, 2020. Id. at 4.
         Case 1:20-mj-00112-RMM Document 1-1 Filed 06/16/20 Page 2 of 3




         On June 15, 2020, Secret Service Uniformed Division Officer Nicholas Neumann, while
in full police uniform, was patrolling on a bicycle and travelling southbound on 17th Street N.W.
towards F Street, N.W., when he observed the defendant walking across 17th Street, N.W. from the
east side of the street to the west side of the street. Officer Neumann has had prior encounters with
the defendant and immediately recognized him and believed that he had an active stay away order.
Officer Neumann rode over to defendant and yelled out “Hey Jonathan” and defendant responded
back “Yea.” Officer Neumann then asked him to “Hang tight for a minute.” Defendant said “O.k.”
Officer Neumann then asked the defendant where he was coming from and the defendant said he
was coming from the Capitol building, where he had a room that he was staying in. Secret Service
Uniformed Division Officer Christopher Hessler, also in full police uniform, then came over to
assist. Officer Neumann asked the defendant to spell his first and last name as well as provide
other identifying information, including his date of birth and social security number. The
defendant provided the information.

        Officer Neumann then contacted the U.S. Secret Service Joint Operations Center (JOC) on
his radio and asked them to confirm the existence of a stay away order for Jonathan Acosta. While
waiting for the JOC to confirm defendant’s stay away order, Officer Neumann asked the defendant
when the last time he was in court and whether he was issued a stay away order from the White
House area. The defendant stated that he had previously had a stay away order, but it was vacated
by the judge due to him being the 47th President of the United States. Officer Neumann told him
he was waiting to confirm whether there was a stay away order as it was last known to the Secret
Service that he had a stay away order.

        Officer Hessler then asked the defendant whether there was anything in the backpack that
defendant had to which the defendant responded “Not really.” Officer Hessler then asked if he
could look in the bag and defendant said “Yeah sure.” During the search of the bag, Officer Hessler
found a District of Columbia Department of Corrections Reentry Identification Card that had a
picture of the defendant and identified him as Jonathan Acosta. Officer Hessler also found a bottle
of medication. Officer Hessler asked the defendant what the medication was for and the defendant
said it was because he was diagnosed with Schizophrenia. Officer Hessler then asked when the
last time the defendant took his medication was. Defendant responded that the last time he
received medication was on May 18, 2020, and it was an injection that he takes every 30 days. The
JOC then confirmed that there was an active stay away order for Jonathan Acosta.

        After confirming the stay away order, Officer Neumann placed defendant under arrest for
contempt, as defendant was present within the area that defendant was required to stay away from
as a condition of his prior release.




                                                 2
        Case 1:20-mj-00112-RMM Document 1-1 Filed 06/16/20 Page 3 of 3




       Based on the foregoing, your affiant submits that there is probable cause to believe that the
defendant violated 18 U.S.C. § 401(3), Contempt of Court.




                                              __________________________________________
                                              Nicholas Neumann
                                              Officer, United States Secret Service
                                              Badge Number 513


        Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 16th day of June, 2020.




                                              __________________________________________
                                              The Honorable Robin M. Meriweather
                                              United States Magistrate Judge




                                                 3
